DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of May 2nd, 2022 is acknowledged and has been entered. New grounds of rejection follow. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,130,161 (Jones) in view of US 2012/0305260 A1 (Paturu).
As concerns claim 1, Jones discloses a mandrel multiplying device for subsea oil production equipment and to provide additional points between subsea equipment, wherein the device comprises: a connector for coupling with a subsea equipment mandrel (at 15, the illustrated flange connectors are not separately referenced); and a conduit 11b connecting the connector and the at least two mandrels, wherein a first portion of the conduit is disposed substantially horizontal between the at least two mandrels (a portion of the conduit adjacent to the mandrel at 17 appears to be substantially horizontal in the figure); and Paturu discloses a mandrel multiplying device having a horizontal conduit disposed substantially horizontal between a plurality of mandrels (see figure 8) and additionally discloses that the configuration allows for individual flow control over each mandrel (0126). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the conduit as configured into the multiplying device to obtain the predictable result of facilitating greater control of the flow between the mandrels and any interconnected equipment.
As concerns claim 4, Jones discloses the device of [[of]] claim 1, wherein the device allows a pig to pass within the conduit between at least two of the connector and the at least two mandrels (tool 40, reasonably interpreted as a pig, would pass within the conduit, as illustrated).
As concerns claim 5, Jones discloses the device of claim 4, wherein the device allows a pig to pass within the conduit between a first mandrel of the at least two mandrels and the connector and also between a second mandrel of the at least two mandrels and the connector (Id.).
As concerns claim 6, Jones discloses the device of claim 4, wherein the device allows a pig to pass within the conduit between a first mandrel of the at least two mandrels and a second mandrel (Id.).
As concerns claims 7-10, the configuration of the device as shown by Paturu would allow a pig or other device to pass through the device as claimed.
As concerns claim 14, Jones discloses the device of claim 1, wherein a second portion of the conduit extends vertically from the first portion of the conduit, and wherein the second portion is connected to the connector (as shown in the figure, the second portion of the conduit 11b extends vertically and connects with the subsea equipment at 15).
As concerns claim 15, Jones discloses the device of claim 1, wherein each of the at least two mandrels are additional interconnection points of the subsea equipment (as illustrated).
Claim(s) 2-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of US 2017/0350210 A1 (Lugo et al.).
As concerns claim 2, Jones discloses the device of claim 1, but lacks to expressly disclose the device further comprising: at least one interface for a maneuvering and installation tool. Lugo et al. discloses a mandrel multiplying device further comprising: at least one interface for a maneuvering and installation tool (note the running tool at 12). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the interface for a maneuvering an installation tool as shown by Lugo et al. to obtain the predictable result of facilitating installation of the device subsea.
As concerns claim 3, Lugo et al. discloses the device of claim 1, further comprising: a guide funnel positioned around each mandrel (figure 2).
As concerns claim 11, Lugo et al. discloses the device of claim 2, further comprising: a guide funnel positioned around each mandrel (figure 2).
As concerns claim 12, Jones discloses the device of claim 2, wherein the device allows a pig to pass within the conduit between at least two of the connection points (tool 40, reasonably interpreted as a pig, would pass within the conduit, as illustrated).
As concerns claim 13, Jones discloses the device of claim 3, wherein the device allows a pig to pass within the conduit between at least two of the connection points (Id.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679